Name: COMMISSION REGULATION (EC) No 1210/95 of 30 May 1995 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1995
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 No L 120/2 f EN Official Journal of the European Communities 31 . 5. 95 COMMISSION REGULATION (EC) No 1210/95 of 30 May 1995 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1995 Whereas Article 3 of Commission Regulation (EC) No 704/95 of 30 March 1995 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1995 and on the submission of new applica ­ tions f) establishes the quantities available for new requests for second quarter 1995 tariff quota import licences ; Whereas Article 4 (3) of Regulation (EC) No 478/95 provides for the determination without delay of the quan ­ tities for which licences may be issued for products of the origin/s concerned ; Whereas in the case of the quantities covered by licence applications that are less than or equal to the quantities available, licences are issued for the quantities applied for ; whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 0, Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (3), as amended by Regulation (EC) No 702/95 (4), and in particular Article 4 (3) thereof, Whereas Commission Regulation (EEC) No 1442/93 0, as last amended by Regulation (EC) No 1164/95 (6), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community ; whereas Regulation (EC) No 478/95 lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regulation (EEC) No 404/93 and amends Regulation (EEC) No 1442/93 ; Whereas Article 9 (3) of Regulation (EEC) No 1442/93 lays down that, where, in the case of a given quarter and origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators appreciably exceed the indi ­ cative quantity fixed, a reduction percentage to be applied to applications shall be set ; whereas, however, that provi ­ sion does not apply to applications relating to 1 50 tonnes or less ; HAS ADOPTED THIS REGULATION : Article 1 In respect of the new applications provided for in Article 4 (1 ) of Regulation (EEC) No 478/95, import licences shall be issued under the tariff quota for the import of bananas, provided for in Articles 18 and 19 of Regulation (EEC) No 404/93, for the second quarter of 1995, for the quantity indicated in the new licence application. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . I1) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 49, 4. 3 . 1995, p. 13. (4) OJ No L 71 , 31 . 3 . 1995, p. 84. 0 OJ No L 142, 12. 6. 1993, p. 6. (6) OJ No L 117, 24. 5. 1995, p. 14. o OJ No L 71 , 31 . 3. 1995, p. 86.